

GUARANTY AGREEMENT
(David C. Levy)


The undersigned hereby request Ned Siegel and Neil Strum, (hereinafter referred
to as the "Lender") to give credit to AGU Entertainment Corp. (“AGU”), a
Delaware corporation, (hereinafter referred to as "Borrower"), as the Borrower
may desire and Lender may grant, and in consideration of any credit given, the
undersigned (jointly and severally, if more than one) hereby absolutely and
unconditionally guarantee prompt payment when due and at all times thereafter of
any and all “indebtedness”.


For purposes hereof, the term “indebtedness” shall be LIMITED TO AND SHALL mean
any and all (a) sums due under Section 1(b) of the Settlement Agreement between
these parties of even date herewith, and (b) attorneys' fees (including but not
limited to trial and appellate attorneys' fees), costs and expenses of
collection incurred by Lender in connection with any matter covered by this
guaranty.


The undersigned waive notice of the acceptance of this guaranty and of any and
all such indebtedness and liability, renewals, extensions and modifications
thereof at any time. The undersigned hereby waive presentment, protest, notice,
demand or action on delinquency in respect of any such indebtedness.


The liability of the undersigned on this guaranty shall be direct and immediate
and not conditional or contingent upon the pursuit by Lender of whatever
remedies it may have against Borrower or the successors, personal
representatives or assigns of Borrower, or any other guarantor, or the
securities or liens it may possess.
 
The undersigned shall not be discharged in any way hereunder on the ground that
any or all such obligations of Borrower may be void or voidable in respect to
Borrower because of the absence of authority of any agent, or, of any officer
partner, member or other party purporting to act on behalf of Borrower, or
because of the want of capacity on the part of Borrower to incur such
obligations, whether such incapacity results from infancy, coverture, lack of
corporate power, mental condition or any other cause whatsoever. No action taken
by Lender to enforce the liability of or the acceptance of anything of value in
payment or satisfaction of liability or the complete or partial release of the
liability of any one or more of the undersigned or any other guarantor shall
release or impair the liability of the remaining undersigned or any other
guarantor.
 
This Guaranty shall be governed in all respects by the laws of the State of
Florida without regard to principles of conflicts of law, except to the extent
that the Lender elects the benefit of any applicable Federal preemption laws.
The undersigned, in order to induce the Lender to accept this guaranty, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, agrees that all actions or proceedings arising directly,
indirectly or otherwise in connection with, out of, related to or from this
guaranty or any of the other documents which evidence or secure the obligations
guaranteed hereby, shall be litigated, in the Lender's sole discretion and at
the Lender's sole election, only in courts having a situs within or whose
jurisdiction includes Palm Beach County, Florida. For the purpose of the
foregoing, the undersigned hereby consents and submits to the jurisdiction of
any local, state or federal court located within or whose jurisdiction includes
Palm Beach County, Florida.


This guaranty shall be binding upon the undersigned and their respective heirs,
personal representatives, successors and assigns, and shall inure to Lender, its
successors and assigns.
 

--------------------------------------------------------------------------------


 
THE UNDERSIGNED AND, BY ITS ACCEPTANCE HEREOF, THE LENDER EACH HEREBY WAIVE (1)
ALL RIGHTS TO RELY ON OR ENFORCE ANY ORAL STATEMENTS MADE PRIOR TO,
CONTEMPORANEOUSLY WITH OR SUBSEQUENT TO THE SIGNING OF THIS GUARANTY AGREEMENT;
AND (2) THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, OR WITH
RESPECT TO DEALINGS BETWEEN THE LENDER AND THE UNDERSIGNED CONCERNING ANY COURSE
OF CONDUCT, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO PROVIDE CREDIT TO THE
BORROWER.




IN WITNESS WHEREOF, the undersigned has duly executed this guaranty as of this
___ day of January, 2006.


Signed in the presence of:



               
Signature of witness:
   
Print Name: DAVID C. LEVY
       

 
Name of witness:
     

 



         STATE OF FLORIDA  }      }   ss:
COUNTY OF BROWARD
 }    

 
 
The foregoing instrument was acknowledged before me this           day of
______________, 2006, by DAVID C. LEVY, who is personally known to me or who has
produced ______________ as identification.
 
 

      Notary Public, State of Florida

        Printed name of Notary Public:

  Commission # 

 
2

--------------------------------------------------------------------------------

